Order Affirming Judgment and Sentence [¶1] This matter came before the Court upon its own motion following notification that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a plea agreement, Appellant entered an unconditional “no contest” plea to six felonies: one count of second degree murder; three counts of aggravated child abuse; and two counts of child abuse. Wyo. Stat. Ann. § 6-2-104; § 6-2-503. Appellant filed this appeal to challenge the district court’s December 8, 2016, “Judgment and Sentence.” [¶2] On July 20, 2017, Appellant’s court-appointed appellate counsel e-filed a “Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). The next day, this Court entered an “Order Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on or before September 4, 2017, Appellant “may file with this Court a pro se brief specifying the issues he would like this Court to consider in this appeal.” This Court also provided notice that, after the time for filing a pro se brief expired, this Court would “make its ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this appeal.” The Court notes that Appellant did not timely file a pro se brief. [¶3] Now, following a careful review of the record and the “Anders brief’ submitted by appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be granted and the district court’s “Judgment and Sentence” should be affirmed. It is, therefore, [¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel for Appellant, Jacob Anthony Joseph Triplett, is hereby permitted to withdraw as counsel of record for Appellant; and it is further [¶5] ORDERED that the district court’s December 8, 2016, “Judgment and Sentence” be, and the same hereby is, affirmed. [¶6] DATED this 27th day of September, 2017. BY THE COURT: /s/E. JAMES BURKE Chief Justice